Citation Nr: 1546635	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 18, 2011, and in excess of 70 percent prior to December 4, 2014. 

2.  Entitlement to service connection for a kidney disability. 

3.  Entitlement to service connection for bilateral hearing loss disability.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a shrapnel wound of the back. 

6.  Entitlement to service connection for a skin disability, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

All issues other than entitlement to an increased rating for PTSD are addressed in the Remand section below.


FINDINGS OF FACT

1.  Prior to July 22, 2011, the impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  From July 22, 2011 to December 4, 2014, manifestations of the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

3.  From July 22, 2011, the evidence of record demonstrates the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to July 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From July 22, 2011 to December 4, 2014, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  From July 22, 2011, the criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The RO's May 2010 and December 2011 letters to the Veteran contained the requisite notice.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO obtained all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in September 2010, November 2011, July 2012, and December 2014.  The examiners reviewed the evidence of record and administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully-informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has been provided adequate VA examinations for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

By way of background, the Veteran filed his claim for service connection for PTSD in August 2009.  The RO granted the claim, and awarded a 50 percent rating, effective August 11, 2009.  The rating was ultimately increased to 70 percent and then 100 percent on November 18, 2011 and December 4, 2014, respectively.  

Initially, the Board notes the Veteran's GAF scores have ranged from 45 to 65 throughout the pendency of this claim.  In determining the proper rating for the Veteran, the Board considers the GAF scores to be assistive and probative evidence; however, the scores alone are neither dispositive nor more probative than the actually described symptoms in the record.  

The Board has reviewed the Veteran's outpatient treatment notes for the period of October 2004 to December 2014.  These notes show the Veteran was initially diagnosed with PTSD in December 2004.  His outpatient treatment reports show he has consistently reported several symptoms and impairments, which include: depressed mood, anhedonia, intrusive thoughts, dysfunctional sleep, frequent nightmares, relationship problems, difficulty with social interactions, avoidance of stimuli, irritability, anxiety, isolation, and a constricted affect. However, these reports show the frequency and severity of these symptoms has increased since the Veteran terminated his employment. 

In the course of his June 2011 VA examination, the Veteran indicated he had received individual treatment at the Temple VAMC for his PTSD.  He stated he was married for 15 years to his second wife, and also indicated he had a positive relationship with his spouse.  The Veteran reported that he worked independently for over 20 years running a small farm and doing construction projects.  He also reported that he had recently obtained employment at Fort Hood as a heavy equipment operator.  The Veteran exhibited fair eye contact and his hygiene and grooming were described as good.  He stated he experienced recurrent distressing dreams of his experiences in Vietnam.  He further stated he engaged in efforts to avoid thoughts, feelings or conversations associated with his experiences in service, stating at one time "some of the stuff I've never talked about."  The Veteran told the examiner he avoided activities and situations that would arouse recollections of his experiences in combat.  He also endorsed periods of anxiety and depression.  The examiner described the Veteran's overall symptoms as moderate.  The examiner also indicated the Veteran's thought process was normal, with no evidence of delusions or hallucinations found.  The Veteran did not exhibit inappropriate behavior or panic attacks during his examination.  At that time, the Veteran denied the presence of homicidal or suicidal thoughts, but he did report a history of suicidal thoughts when his children were younger.  The Veteran's psychiatric disorder did not prevent him from maintaining his personal hygiene or performing his activities of daily living.  The Veteran's speech and communication were found to be normal.  He was also noted to be fully oriented.  The examiner diagnosed the Veteran with PTSD, and indicated his GAF score at that time was 55. 

In July 2011, the Veteran's coworker authored a letter on his behalf.  Mr. T.K. explained that he was also a veteran, and noted behaviors in the Veteran, which he found to be consistent with a "serious case of PTSD."  Mr. T.K. went on to describe the Veteran as subject to violent outbursts of rage, easily startled, adverse to loud noises, and often drowsy.  A VA Form 21-4192 submitted by the Veteran's former employer shows he last maintained employment on July 21, 2011.  Prior to terminating his employment, the Veteran was receiving treatment at the Temple VAMC.  Of note, on May 27, 2011, the Veteran attended a session of individual psychotherapy.  At that time, he reported feeling stable.  He also stated an interest in relocating to an area closer to his work, and selling his property.  In addition, the Veteran stated he was successfully implementing many of the strategies and coping skills he had learned in therapy.  The examiner stated the Veteran did not appear to be in immediate distress.  The Veteran denied suicidal or homicidal ideation, as well as hallucinations.  The examiner stated the Veteran was fully oriented, with linear thought process and intact memory.  At that time, the examiner assigned a GAF score of 60.  

In November 2011, the Veteran attended a hearing before the RO.  During his hearing, the Veteran competently reported experiencing nightmares, impaired sleep; flashbacks; thoughts of impending harm; social isolation; exaggerated startle responses; panic attacks; depression; and anxiety.  In addition, the Veteran also noted significant work impairments resulting from a lack of attention and avoidance of stimuli.

The Veteran was also afforded a second VA examination in November 2011.  The examiner indicated the Veteran's GAF score at that time was 50, indicating a worsening of his disability.  During his examination, he reported terminating his job at Fort Hood prior to the project's completion, because of confrontations with coworkers and psychological triggers such as the smell of diesel fuel and loud noises.  The Veteran stated he had attended group psychotherapy while at Fort Hood, and reported he was prescribed Citalopram.  He complained of agitation, lack of sleep, nightmares, anger outbursts, depression, anxiety, social isolation, hypervigilance, sleep impairments/nightmares, intrusive thoughts, exaggerated startle, and poor work performance.  The examiner found the Veteran had a restricted and flattened affect. The examiner also noted the following additional symptoms: depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, an inability to maintain effective relationships, suicidal ideations, and disturbances of motivation and mood.  At that time, the examiner found the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  

In March 2012, the Veteran's spouse, a registered nurse with several years experience in mental health, provided a statement.  In her statement, the Veteran's spouse expressed her desire to explain the Veteran's worsening symptom and increased severity.  In sum, she stated the Veteran had increased difficulty performing activities of daily living, such as getting dressed, combing his hair or shaving.  She also stated the Veteran exhibited a worsening memory.  In addition, the Veteran's spouse stated he was not communicating with several family members, to include his mother, sons and siblings, as a result of disagreements in the preceding several months.   

The Veteran underwent a third VA examination in July 2012.  At that time, the Veteran again endorsed sleep impairments/nightmares, anxiety, depression, memory loss, trouble concentrating, intrusive thoughts, avoidance of distressing memories, an exaggerated startle response, and flashbacks.  During examination, the examiner also noted the Veteran's symptoms of irritability and slowed thought processing.  The Veteran stated he had a good relationship with his wife, but a strained relationship with his two sons.  He also indicated he attended church twice a week, but did not socialize with anyone other than his wife.  He stated he enjoyed RV camping and reading, but needed his wife's urging to complete his activities of daily living.  The examiner stated the Veteran exhibited some mild memory deficits, as well as difficulty concentrating.  The Veteran's affect was described as restricted.  Further, the examiner indicated the Veteran suffered from significant symptoms of depression.  The Veteran was again diagnosed with PTSD, and in sum, the examiner determined the Veteran's disability resulted in occupational and social impairment with deficiencies in most areas.  Additionally, the Veteran was noted to be incapable of managing his financial affairs.  

In sum, the manifestations of the PTSD prior to July 22, 2011 were described as moderate symptoms resulting in reduced occupational reliability and productivity.  The Veteran exhibited a mild to moderate depressed mood, as well as anxiety several times a week.  He also endorsed mild problems with concentration.  Additionally, the Veteran also experienced intrusive thoughts, dysfunctional sleep, frequent nightmares, relationship problems, difficulty with social interactions, avoidance of stimuli, irritability, isolation, and a constricted affect throughout the pendency of the appeal.  The Board finds these symptoms most closely approximate the criteria for a 50 percent rating for PTSD.  38 C.F.R. § 4.7 (2015).

While the Veteran was noted to have reported passive thoughts of suicide during his August 2009 VA examination, the Veteran stated these thoughts occurred many years prior when his children were young and there was no evidence of plan or intent.  Thus, the evidence does not indicate that his historical passive suicidal ideations were of such a severity as to result in occupational or social impairment in most areas such as family relationships, judgment, thinking, or mood.  Further, there was no evidence of delusions, hallucinations, or grossly inappropriate behavior noted.  His speech was described as normal, and the Veteran exhibited good impulse control.  The Veteran was also able to perform activities of daily living and was oriented to person, time, and place.  Additionally, while the Veteran endorsed some mild concentration impairment, there is no indication that his memory was so impaired that he forgot names of close relatives, his own occupation, or his own name.  Moreover, the Veteran had good relations with his wife and continued to maintain full-time employment prior to that time.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the deficiencies in most areas or total impairment, required for a 70 or 100 percent rating at any time prior to July 22, 2011.  In fact, the Veteran reported he was feeling "stable" less than one month prior to his termination of employment in May 2011, and his treating psychologist assessed his GAF to be 60, indicating moderate symptomatology.  Accordingly, a rating in excess of 50 percent prior to that time was not warranted.  

The evidence indicates the Veteran no longer maintained gainful employment at Fort Hood from July 22, 2011.  He stated this resulted from his confrontations with coworkers and exposure to psychological triggers on base.  The evidence indicates an overall worsening of the Veteran's symptoms, both in frequency and severity since that time.  Specifically, both the November 2011 and July 2012 VA examiners assessed the Veteran's overall impairment as resulting in deficiencies in most areas.  Therefore, a rating of 70 percent is warranted from July 22, 2011 to December 4, 2014.  38 C.F.R. § 4.130, Diagnostic Code 9411.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time prior to December 4, 2014.  38 U.S.C.A. 5110 (West 2014); see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2008).  Further, while there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no other distinct periods of time, during which the Veteran's PTSD has varied to such an extent that an additionally staged rating would be warranted.  Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Although the Board, and in fact the Rating Schedule itself, acknowledges that not every psychiatric manifestation could conceivably be listed in the general rating formula; the Rating Schedule provides for a general evaluation based on the overall level of occupational and social impairment, and provides examples of the types, severity, and frequency of symptoms that may result in such impairments.  The Board finds the Veteran's specific manifestations have been fully considered, and his occupational and social impairments caused by those manifestations have been carefully and adequately assessed under the Rating Schedule.  Specifically, when comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned disability ratings.  The criteria for a 50 and 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Service connection is currently in effect for PTSD, which is rated as 70 percent disabling.  Thus, the minimum schedular criteria for TDIU has been met.  Id.  

Beginning on December 4, 2014, 100 percent schedular rating has been assigned for the Veteran's service-connected PTSD.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  

The evidence of record demonstrates that the highest level of education attained by the Veteran is a high school diploma.  For over 20 years, the Veteran was self-employed in sheltered positions that allowed for minimal interactions with others.  The Veteran then worked for roughly 18 months as a heavy equipment operator at Fort Hood.  As found above, the Veteran's PTSD symptoms have impaired his memory and affected his ability to concentrate, complete tasks, and to stay awake during the day.  Moreover, the Veteran's irritability, mood swings, poor impulse control, and outbursts of anger have put a strain on work relationships.  Although the July 2012 VA examiner stated the Veteran was potentially employable, the examiner appears to have based that opinion on the Veteran's lack of treatment for his PTSD induced depression, which was misplaced.  The Veteran's private psychiatric provider at Positive Horizons provided a treatment summary in February 2014 that indicated the Veteran "has no ability to sustain work."  The record does not indicate the Veteran has maintained substantially gainful employment since July 22, 2011, following his self-termination of employment at Fort Hood.  Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected PTSD since that time.  Accordingly, TDIU is warranted from July 22, 2011.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A rating in excess of 50 percent prior to July 22, 2011 is denied.  

A rating of 70 percent for PTSD from July 22, 2011 to December 4, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

TDIU is granted from July 22, 2011, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

At the outset, the Board notes VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is evidence establishing a diagnosis of bilateral sensorineural hearing loss, tinnitus, chronic kidney infections, recurrent skin rashes, and potentially residual shrapnel fragments in the Veteran's posterior trunk.  In addition, the Veteran has asserted these disabilities developed in service.  

The Veteran's service treatment records show he was treated for a urinary tract infection in service in September 1970.  His treating primary care physician provided a statement in August 2009 intimating a potential causal relationship between his urinary infection in service and his subsequent recurrent kidney infections.  

The Veteran's service treatment records also show a left ear hearing loss on enlistment into active duty in July 1969.  However, the Army did not perform an audiological evaluation prior to his separation in 1971.  Nonetheless, the evidence shows that the Veteran was exposed to acoustic trauma as a result of his military occupational specialty.  In addition, the RO provided the Veteran a VA audiological examination in May 2009.  Following the examination, the examiner concluded it would be speculative to state whether the Veteran's hearing loss or tinnitus was caused by or aggravated during his period of active duty.  The examiner merely indicated the Veteran's induction examination documented a left ear hearing loss, and no other audiological information was found in the service treatment records.  However, the examiner did not comment on the Veteran's military occupational noise exposure, and also did not provide an explanation as to why the available information resulted in not being unable to proffer a medical opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has also asserted he sustained a shell fragment wound to his back in Vietnam, and was subsequently treated by a field medic.  During a November 2011 VA examination, the examiner diagnosed the Veteran with "retained foreign bodies" in his back.  However, there is no indication the examiner obtained any radiographic findings to support this conclusion.  As such, the Board finds a new examination is warranted to obtain additional evidence to support the examiner's conclusions. 

Finally, the Board notes the Veteran has asserted he developed a skin rash in Vietnam, which he has colloquially characterized as jungle rot.  He has also stated he has experienced recurrent similar rashes since that time.  The Board finds the Veteran competent to report such sensory observable manifestations.  In addition, the Veteran's private and VA outpatient treatment notes show he has been treated for skin diseases during the pendency of his appeal.  Based on the foregoing, the Board finds VA examinations are necessary for the Veteran's claimed hearing loss, tinnitus, kidney disability, skin disability, and residual shrapnel fragment disability.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain any current VA outpatient treatment records from December 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Following the above, the Veteran must be afforded an appropriate VA examination for his claimed hearing loss, tinnitus, kidney disability, skin disability, and residual shrapnel fragment disability.  

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.  

Relative to the Veteran's claimed hearing loss and tinnitus, the examiner must indicate the following:

a)  whether any degree of the Veteran's right ear was incurred in service or otherwise due to his military service; and

b) whether any degree of the Veteran's left ear hearing loss was aggravated beyond its normal progression by military service. 

In this regard, the examiner must consider and fully discuss the Veteran's reports of in-service noise exposure, as well as the RO's concession of military occupational noise exposure.

Relative to the Veteran's kidney disability claim, the examiner must indicate whether any degree of the Veteran's chronic kidney infections was incurred in service or otherwise due to his military service.  The examiner must specifically consider and fully discuss the Veteran's treatment for a urinary tract infection in September 1970, as well as his primary care physician's August 2009 statement indicating the Veteran's kidney problems began in Vietnam. 

With regard to the Veteran's claimed skin disability, the examiner must indicate whether any skin disease diagnosed during the pendency of this appeal was incurred in service or otherwise due to his military service.  The examiner must specifically consider and fully discuss the Veteran's reports of a recurrent skin rash that developed during his service in Vietnam.

With regard to the Veteran's shell fragment wound claim, the examiner must obtain any test necessary to confirm or rule out the presence of "retained foreign bodies" as diagnosed by the November 2011 VA examiner.  

A complete rationale for all opinions must be provided.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner(s) must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner(s) must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


